1. It is essential to the validity of a motion for a new trial that it should be filed with the clerk of the trial court within the time prescribed by law; and a motion which has not been so filed should be dismissed, notwithstanding the judge before whom the case is tried may have granted a rule nisi during the term and within the time fixed by law for filing the motion.
2. The case having been tried on April 19, 1944, during the April term of the court, which did not adjourn until five days before the following October term, and a motion for new trial having been filed in the office of the clerk on May 24, 1944, it was not erroneous to dismiss the said motion on the ground that it was not filed within the time allowed by law. Code, § 70-301; Hilt v. Young, 116 Ga. 708 (43 S.E. 76);  Peavy v. Peavy, 167 Ga. 219 (145 S.E. 55).
Judgment affirmed. All the Justices concur, except Wyatt, J., absent because of illness.
                      No. 15078. FEBRUARY 7, 1945.